In Re: Joseph Johnson, Jr., applying for remedial writs and stay order, Parish of Terrebonne, Number 58,890.
WRIT GRANTED. TRIAL COURT ORDER VACATED. The order of the district court directing plaintiff/relator to submit to a physical examination by a different physician from the one who examined him on January 30, 1980 is vacated. La.R.S. 23:1121 requires an injured employee to submit to an examination by a physician provided by employer “as often as may be reasonably necessary and at reasonable hours and places.” Defendants’ motion for a physical examination fails to allege facts showing the need for an examination or the necessity of another physician’s opinion on this matter.